                                                                      FILED IN THE
1                                                                 U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON



2                                                            Jan 24, 2020
                                                                 SEAN F. MCAVOY, CLERK
3

4                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                No.   4:15-CR-6049-EFS-16

7                            Plaintiff,

8                v.                           ORDER GRANTING
                                              DEFENDANT’S MOTION TO
9                                             WITHDRAW GUILTY PLEA
     EDGAR OMAR HERRERA FARIAS
10
                             Defendant.
11

12
           Before the Court is Defendant Edgar Omar Herrera Farias’ Motion to
13
     Withdraw Guilty Plea. ECF No. 1278. Defendant argues that he should be permitted
14
     to withdraw his guilty plea because former counsel, Peter Schweda, gave him
15
     erroneous legal advice. See generally ECF Nos. 1278 & 1327. The United States
16
     opposes Defendant’s motion. ECF No. 1326. For the following reasons, the Court
17
     grants Defendant’s motion.
18
                              I.    FACTUAL BACKGROUND
19
           On December 6, 2016, Mr. Herrera Farias, one of more than twenty
20
     defendants charged in the above-captioned case, was charged in the Second
21
     Superseding Indictment with Conspiracy to Distribute 500 Grams or More of a
22
     Mixture or Substance Containing a Detectable Amount of Methamphetamine, 5



                                                                  Order— Page 1 of 15
1    kilograms or More of Cocaine, 1 Kilogram or More of Heroin and 400 grams or More

2    of N-phenyl-N Propanamide in violation of 21 U.S.C. § 846. ECF No. 105. Most of

3    the defendants pled guilty. However, three defendants did not – Mr. Herrera Farias,

4    Miguel Reyes Garcia, and Brittney Zaragoza. After several continuances, trial was

5    scheduled for October 10, 2018. ECF No. 740. On the morning of trial, both Mr.

6    Herrera Farias and Mr. Reyes Garcia pled guilty to 21 U.S.C. § 846, conspiracy to

7    distribute, without a plea agreement.1 ECF No. 990. Sentencing for Mr. Herrera

8    Farias and Mr. Reyes Garcia was originally set for March 12, 2019. Mr. Reyes

9    Garcia’s sentencing was rescheduled for March 20, 2019, due to scheduling conflicts

10   with defense counsel’s calendar. ECF No. 1105. Mr. Herrera Farias’ sentencing was

11   rescheduled to April 10, 2019.2 At Mr. Herrera Farias’ sentencing, Mr. Schweda

12   informed the Court that Mr. Herrera Farias wished to withdraw his guilty plea and

13   subsequently, asked to withdraw as counsel. ECF No. 1224. On April 17, 2019, Shea

14

15   1   Ms. Zaragoza was charged in the Second Superseding Indictment with Conspiracy
16
     to Commit Money Laundering, 18 U.S.C. 1956 (h), and two counts of Money
17
     Laundering in violation of 18 U.S.C. 1956(a)(1(B)(i). The morning of trial, Ms.
18
     Zaragoza and the Government agreed to a 60-month Pretrial Diversion Agreement.
19
     See ECF No. 995.
20   2   Mr. Herrera Farias’ sentencing was rescheduled twice. First, it was rescheduled to
21
     March 27, 2019 by request of defense counsel. Next, it was rescheduled to April 10,
22
     2019, due to scheduling conflicts with the Court’s calendar. ECF. No. 1192 & 1217.




                                                                      Order— Page 2 of 15
1    Meehan was appointed to represent Mr. Herrera Farias. On July 1, 2019, Mr.

2    Herrera Farias filed a motion to withdraw his guilty plea. ECF No. 1278. On

3    September 9, 2019, the Court held an evidentiary hearing on Mr. Herrera Farias’

4    motion during which former counsel for Mr. Herrera Farias, Peter Schweda,

5    investigator/interpreter Larry Valadez, and Mr. Herrera Farias testified. ECF No.

6    1321.

7    A.      Mr. Herrera Farias’ Guilty Plea

8            On the morning trial was set to begin, both Mr. Herrera Farias and Mr. Reyes

9    Garcia pled guilty to Count One of the Second Superseding Indictment – without a

10   plea agreement. See generally ECF No. 1248. The Government orally agreed it would

11   not seek a leader/organizer enhancement and that it would recommend a two-level

12   reduction for acceptance of responsibility for both defendants. Id. at 5.

13           At the change of plea hearing, the Court conducted a Rule 11 colloquy with

14   each defendant, after which the Court found that there was a factual basis for the

15   plea, and that each defendant entered the plea freely and voluntarily, understanding

16   both the nature of the charges against him and the consequences of the plea. Id. at

17   63. However, during the colloquy of Mr. Herrera Farias, the Court read Count One

18   of the Second Superseding Indictment and asked Mr. Herrera Farias if he intended

19   to plead guilty to that count, which at that time, Mr. Herrera Farias asked to speak

20   with counsel. Id. at 27. The Court permitted Mr. Herrera Farias to confer with Mr.

21   Schweda using a second interpreter there for the scheduled trial. The Court

22   continued with the plea colloquy for Mr. Reyes Garcia and his attorney, Ken




                                                                      Order— Page 3 of 15
1    Therrien who had not raised any issue regarding 18 U.S.C. § 371; that colloquy

2    concluded without any interruptions or requests for a conference with counsel.

3            Mr. Schweda testified at the evidentiary hearing that during the attorney-

4    client discussion, he and Mr. Herrera Farias discussed the nature and extent of what

5    Mr. Herrera Farias was going to admit to since the parties had a               factual

6    disagreement over the extent of Mr. Herrera Farias’ involvement in the conspiracy.3

7    Id. at 65:7-10. In contrast, Mr. Herrera Farias testified that, in addition to the

8    factual disagreement, he and Mr. Schweda discussed several questions including

9    whether he would receive five years or less if he were to plead guilty. Id. at 119. The

10   individual that interpreted at this private conference did not testify at the

11   evidentiary hearing.

12           After concluding the plea colloquy of Mr. Reyes Garcia, the Court resumed the

13   plea colloquy with Mr. Herrera Farias. The Court described the statutory maximum

14   sentence for Mr. Herrera Farias, including “[n]ot less than ten years in prison” and

15   “a maximum possible penalty of life imprisonment.” ECF No. 1248 at 50:22-25. Mr.

16   Herrera Farias said he understood the maximum penalties. Id. at 51:5-6.

17           The Court then read the facts the Government would have to prove if the case

18   went to trial. After the Court read the factual basis, Mr. Schweda interjected that

19

20   3   Mr. Herrera Farias argues he was only involved with the conspiracy to distribute
21
     methamphetamine and was not aware of the other drugs charged in Count One. ECF
22
     No. 1248 at 52-53.




                                                                      Order— Page 4 of 15
1    Mr. Herrera Farias was only involved in the conspiracy concerning the

2    methamphetamine and that he and Mr. Herrera Farias agreed the Government

3    could prove that beyond a reasonable doubt. Id. at 53:9-23. The Court reiterated that

4    the Government must prove beyond a reasonable doubt the conspiracy involved all

5    of the drugs charged in Count One and that Mr. Herrera Farias was involved in at

6    least one of the drugs listed. Mr. Herrera Farias agreed this was true. Id. at 54:2-14.

7          Mr. Schweda confirmed he had not reviewed Count One of the Second

8    Superseding Indictment with Mr. Herrera Farias the day of Mr. Herrera Farias’

9    change of plea, but that he had reviewed Count One with Mr. Herrera Farias many

10   times prior. ECF No. 1248 at 56. The Court proceeded by reviewing Count One of

11   the Second Superseding Indictment with Mr. Herrera Farias. Mr. Herrera Farias

12   then pled guilty to Count One of the Second Superseding Indictment. Mr. Herrera

13   Farias agreed he was pleading guilty because he was truly guilty. Id. at 57:1-20.

14         The Court then reviewed how sentencing would proceed. The Court instructed

15   Mr. Herrera Farias that a guideline calculation would be conducted before

16   sentencing and that the Court believed Mr. Herrera Farias’ base offense level under

17   the Guidelines would likely be 38, but that a range of imprisonment under the

18   Guidelines could not be determined until sentencing. The Court further explained

19   that it was not bound to follow the guidelines but that the Court would listen to Mr.

20   Herrera Farias, Mr. Schweda, and the Government, along with reading the

21   Presentence Investigation Report (PSIR), and then impose a reasonable sentence.

22   Id. at 55:1-19. Mr. Herrera Farias acknowledged he understood. Id. at 55:20.




                                                                      Order— Page 5 of 15
1          Lastly, the Court found that there was a factual basis for the plea, that Mr.

2    Herrera Farias entered the plea freely and voluntarily, understanding both the

3    nature of the charges against him and the consequences of the plea. Id. at 57-63. The

4    Court set sentencing, for both Mr. Herrera Farias and Mr. Reyes Garcia, for March

5    12, 2019, and referred the matter to the United States Probation Office (USPO) to

6    prepare a PSIR.

7    B.    Post Change of Plea Developments

8          Mr. Schweda met with Mr. Herrera Farias on three separate occasions before

9    the date set for sentencing. Mr. Schweda testified at the evidentiary hearing that

10   during these meetings, he and Mr. Herrera Farias discussed Mr. Schweda’s 18

11   U.S.C. § 371 conspiracy argument along with other theories he would raise regarding

12   Mr. Herrera Farias’ sentencing. ECF No. 1323 at 69-70:1.

13         In March 2019, the USPO issued Mr. Herrera Farias’ PSIR in which it

14   calculated Mr. Herrera Farias’ Sentencing Guideline range to be 292-365 months.

15   ECF No. 1166. On March 4, 2019, Mr. Schweda reviewed the PSIR with Mr. Herrera

16   Farias. ECF No. 1323 at 69:7-11. On April 10, 2019, at Mr. Herrera Farias’

17   sentencing, the court held an ex parte hearing, at which, Mr. Schweda notified the

18   Court that Mr. Herrera Farias wanted to withdraw his guilty plea. Mr. Schweda

19   stated that because one of the grounds asserted by Mr. Herrera Farias as a basis for

20   withdrawing his plea was ineffective assistance of counsel, counsel wished to

21   withdraw from the case. The Court allowed a substitution of counsel and permitted

22   Mr. Herrera Farias to move to withdraw his plea of guilty. ECF No. 1276. On April




                                                                    Order— Page 6 of 15
1    17, 2019, Shea Meehan was appointed to represent Mr. Herrera Farias. On July 1,

2    2019, Mr. Herrera Farias filed a motion to withdraw his guilty plea. ECF No. 1278.

3             By contrast, Mr. Reyes Garcia proceeded to sentencing on March 26, 2019.

4    The Court sentenced him to 180 months imprisonment. At no time did Mr. Reyes

5    Garcia assert 18 U.S.C. § 371 applied. Mr. Reyes Garcia appealed. Mr. Therrien

6    withdrew as counsel and appellate counsel was appointed. Appellate counsel

7    simultaneously filed an Anders brief and motion to withdraw as counsel. After

8    permitting Mr. Reyes Garcia the opportunity to file a pro se supplemental brief and

9    upon receiving no supplemental briefing, the Ninth Circuit granted appellate

10   counsel’s motion to withdraw, finding that its “independent review of the record

11   pursuant to Penson v. Ohio, 488 U.S. 75, (1988), discloses no arguable grounds for

12   relief on direct appeal.” United States v. Garcia, 787 Fed. Appx. 967, 967 (9th Cir.

13   2019).

14                           II.   APPLICABLE LAW AND ANALYSIS

15            A defendant may withdraw his guilty plea before sentencing if he can show a

16   “fair and just reason” for requesting withdrawal. United States v. Garcia-Lopez, 903

17   F.3d 887, 891 (9th Cir. 2018) (citing Fed. R. Crim. P. 11(d)(2)(B)). “Fair and just

18   reasons for withdrawal include ‘inadequate Rule 11 plea colloquies, newly discovered

19   evidence, intervening circumstances, or any other reason for withdrawing the plea

20   that did not exist when the defendant entered his plea.’” Id. at 891 (citing United

21   States v. Yamashiro, 788 F.3d 1231, 1237 (9th Cir. 2015)). “Erroneous or inadequate

22




                                                                    Order— Page 7 of 15
1    legal advice may also constitute a fair and just reason for plea withdrawal.” United

2    States v. McTiernan, 546 F.3d 1160, 1167 (9th Cir. 2008).

3           The defendant has the burden of demonstrating a fair and just reason for

4    requesting the withdrawal of a plea, however, the standard is “generous and must

5    be applied liberally.” Garcia-Lopez, 903 F.3d at 891. A defendant does not have to

6    show that his plea is invalid to withdraw it. United States v. Davis, 428 F.3d 802,

7    806 (9th Cir. 2005). Rather, the defendant must show that his counsel’s “gross

8    mischaracterization . . . plausibly could have motivated his decision to plead guilty.”

9    United States v. McTiernan, 546 F.3d 1160, 1167 (citations and internal quotation

10   marks omitted).

11          Mr. Herrera Farias relies on Davis to support his claim that Mr. Schweda

12   advising him that he would receive a sentence of no more than five years if he pled

13   guilty, rather than the 292 to 365 months recommended in the PSIR, is a fair and

14   just reason to withdraw his guilty plea. See ECF Nos. 1278 & 1327. In Davis, the

15   defendant wanted to withdraw his guilty plea before sentencing because his counsel

16   allegedly told him that he would receive probation if he pled guilty. Defense counsel

17   denied this allegation but admitted that he advised defendant that his potential

18   sentencing range was probation to eight years. The district court found “that counsel

19   had rendered constitutionally deficient performance when advising defendant on the

20   entry of the guilty plea . . . [b]ecause there was little, if any, likelihood that defendant

21   might receive a probationary sentence in this case.” Davis, 428 F.3d at 804. And

22   “because mention of such possibility significantly skewed the sentencing range




                                                                          Order— Page 8 of 15
1    counsel presented, counsel grossly mischaracterized the likely outcome of the case.”

2    Id. On appeal, the Ninth Circuit concluded defense counsel’s testimony that

3    defendant was uncertain as to whether to plead guilty until the very last moment,

4    defendant’s son’s testimony that defendant plead guilty to avoid jail, coupled with

5    defendant’s advanced age and poor health, supported a finding that defense counsel’s

6    gross mischaracterization of the likely sentencing range defendant would of received

7    could have motivated defendant to plead guilty. Id. at 808.4

8             The United States argues Davis is “inapposite here” and relies on United

9    States v. Briggs, 623 F.3d 724 (9th Cir. 2010), to support its argument that Mr.

10   Herrera Farias was advised and fully informed of the maximum penalties when he

11   pled guilty. ECF No. 1293. In Briggs, the Ninth Circuit affirmed the district court’s

12   denial of defendant’s motion to withdraw his guilty plea. The defendant’s primary

13   basis for the motion was that he misunderstood the severity of the sentence he faced

14   when he expected to receive a sentence of 200 months imprisonment and received a

15   sentence of 324 months. Id. at 728-29. The court recognized that this case was

16   different than Davis. It looked at the fact that the defendant was aware that he faced

17

18

19   4   The Ninth Circuit found that under the correct legal standard “it would have been
20
     an abuse of discretion not to grant the defendant’s motion to withdraw.” Davis, 428
21
     F.3d at 808. It remanded to the district court to decide anew defendant’s motion to
22
     withdraw his guilty plea based on the correct legal standard. Id.




                                                                     Order— Page 9 of 15
1    a substantial term of incarceration (at least 200 months) and failed to substantiate

2    allegations of inadequate legal advice in any way. Id. at 729.

3          Here, Mr. Herrera Farias’ reliance on Davis is not misplaced. The evidence

4    supports Mr. Herrera Farias’ claim that Mr. Schweda grossly mischaracterized Mr.

5    Herrera Farias’ sentence, which motivated Mr. Herrera Farias’ decision to plead

6    guilty. See Davis, 428 F.3d at 808. Here, similar to Davis, Mr. Herrera Farias wants

7    to withdraw his guilty plea because he believed (based on Mr. Schweda’s advice) that

8    if he plead guilty, he would receive a maximum sentence of five years, rather than

9    the 292 to 365 months recommended in the PSIR. However, unlike in Davis, where

10   the statute allowed for the possibility of probation, Mr. Herrera Farias faced a

11   mandatory minimum sentence of ten years.

12         The Ninth Circuit has generally found that a mere mistake in estimating

13   sentence duration does not constitute a “gross mischaracterization.” United States v.

14   Williams, 678 Fed. Appx. 467, 468 (9th Cir. 2017) (unpublished) (holding defendant’s

15   counsel’s predicted sentence of 111 months and defendant’s sentence received of 175

16   months did not rise to the level of gross mischaracterization). However, where there

17   is more than a “mere mistake[] in estimation regarding sentence duration,” the

18   Ninth Circuit has found that the erroneous advice satisfies the “gross

19   mischaracterization” requirement. See, e.g., Chacon v. Wood, 36 F.3d 1459, 1464 (9th

20   Cir. 1994) (finding “gross mischaracterization” where a defendant, who was told he

21   would serve only three months in jail if he pled guilty, was ultimately sentenced to

22   ten years in prison), superseded on other grounds by 28 U.S.C. § 2253(c); Iaea v.




                                                                      Order— Page 10 of 15
1    Sunn, 800 F.2d 861, 865 (9th Cir. 1986) (holding there has been a “gross

2    mischaracterization” where defendant, who was told his chances of getting a life

3    sentence were “almost zero” and that he “could almost not consider it,” was

4    ultimately sentenced to life).

5          Here, the morning of trial, Mr. Herrera Farias and Mr. Schweda discussed

6    whether Mr. Herrera Farias should plead guilty or proceed with trial. During these

7    discussions, Mr. Schweda’s investigator/interpreter, Mr. Valadez, was on a cellphone

8    for 0.6 hours interpreting. ECF No. 1323 at 94:9-14. Mr. Schweda testified at the

9    evidentiary hearing that Mr. Herrera Farias was “indecisive” on whether he should

10   plead guilty or not. Id. at 60:6-10. It was not until Mr. Schweda was “walking out

11   the door . . . holding [his] cellphone with [Mr. Valadez] on the phone” trying not to

12   be late to court, when Mr. Herrera Farias “decided he wanted to plead guilty.” Id. at

13   60:6-10. Mr. Schweda also testified that he did not promise or guarantee Mr. Herrera

14   Farias any sentence, and that his 18 U.S.C. § 371 conspiracy argument was “novel”

15   and that he was very clear with Mr. Herrera Farias that he should expect to receive

16   a sentence of not less than ten years imprisonment. Id. at 29. However, Mr. Schweda

17   conceded that is was “plausible” Mr. Herrera Farias went into the change of plea

18   hearing believing that he could, in fact, have a sentence of five years or less if Mr.

19   Schweda’s 18 U.S.C.§ 371 conspiracy argument was successful, even despite the fact

20   Mr. Herrera Farias had otherwise been advised that there was a ten-year mandatory

21   minimum sentence under 21 U.S.C. § 846. Id. at 35:10-19. Mr. Schweda also testified

22   that he did not inform Mr. Herrera Farias that the 18 U.S.C. § 371 conspiracy




                                                                    Order— Page 11 of 15
1    argument would only be available on appeal, and agreed that it was possible Mr.

2    Herrera Farias believed the Court would impose a sentence of five years or less when

3    it sentenced him. Id. at 74:3-10. Mr. Valadez does not recall any discussion of 18

4    U.S.C. § 371. Id. at 84-85, 93-94 & 109. The Court notes Mr. Valadez was

5    participating by cellphone and that he often relies on facial expressions when he

6    interprets. Id. at 101:22-25.

7          Mr. Herrera Farias, who does not speak English, testified through an

8    interpreter at the evidentiary hearing that the morning of trial is the first time he

9    heard about Mr. Schweda’s 18 U.S.C. § 371 conspiracy theory. And that he

10   understood this to mean that if he pled guilty that morning, he would receive at most

11   five years imprisonment based on “documents” or “papers” Mr. Schweda had, and

12   could file. Id. at 119, 122, & 144. But if he was found guilty at trial, he could expect

13   an imprisonment sentence of forty-one years to life. Id. at 117 & 140.

14         Mr. Schweda did submit trial materials to the Court – objections to the jury

15   instructions, ECF No 979; objections to the PSIR, ECF No. 1143; and Mr. Herrera

16   Farias’ sentencing memo, ECF No. 1147 – arguing the maximum sentence should be

17   five years or less because Mr. Herrera Farias was actually charged with conspiracy

18   under 18 U.S.C. § 371, which has a maximum penalty of five years, rather than

19   conspiracy under 21 U.S.C. § 871 cited in the Second Superseding Indictment, which

20   has a maximum penalty of no less than ten years. Mr. Schweda made the same

21   argument in his sentencing memorandum. Mr. Schweda conceded there is no case

22   directly on point supporting his theory. ECF No. 1323 at 57:22. In fact, the only case




                                                                     Order— Page 12 of 15
1    the Court found directly contradicts Mr. Schweda’s theory.5 See United States v.

2    Frost, 2005 WL 8153884, at *3 (D. Mont. Nov. 15, 2005) (unreported) (“Defendant’s

3    arguments concerning 18 U.S.C. § 371 are irrelevant because she is not charged with

4    violating 18 U.S.C. § 371, but with 21 U.S.C. § 846, which is cited both in the caption

5    and in the body of Count 1.”). The Court does not discourage counsel from fashioning

6    new arguments or theories when defending clients. However, here, on the morning

7    of trial, defense counsel spent 0.6 hours using an interpreter/investigator on a

8    cellphone in Spokane who does not recall any discussion about 18 U.S.C. § 371 or a

9    “novel” theory during the call with a non-English speaking Mr. Herrera Farias. Mr.

10   Schweda’s research should have disclosed Frost and he should have discussed the

11   case with Mr. Herrera Farias in order to give him a clear idea of the application of

12   18 U.S.C. § 371. He failed to do this.

13            The question is whether Mr. Schweda’s representation as to 18 U.S.C. § 371

14   can be said to be a “gross mischaracterization” of Mr. Herrera Farias’ sentencing

15   exposure. Given all the testimony, the Court concludes that it is. Here, there was no

16

17   5   Mr. Schweda cited to United States v. Arlt, 252 F.3d 1032, 1039 (9th Cir. 2001), to
18
     support his theory. In Arlt, the Ninth Circuit addressed whether 18 U.S.C. § 371 and
19
     21 U.S.C. § 846 constituted the “same offense” for purposes of double jeopardy,
20
     holding defendant’s two convictions under 18 U.S.C. § 371 and 21 U.S.C. § 846 did
21
     not violate the Double Jeopardy Clause. Id. at 1039. This does not support Mr.
22
     Schweda’s 18 U.S.C. § 371 theory.




                                                                     Order— Page 13 of 15
1    possibility that Mr. Herrera Farias would be sentenced to less than ten years. In

2    fact, with Mr. Herrera Farias’ criminal history and the offense characteristics, it was

3    likely Mr. Herrera Farias would be sentenced to more than ten years as

4    recommended in the PSIR. ECF No. 1166. Mr. Schweda’s testimony that, during the

5    0.6 hour conference, Mr. Herrera Farias was “indecisive” as to whether to plead

6    guilty until the very last moment; Mr. Schweda’s 18 U.S.C. § 371 conspiracy

7    argument made in objections to the PSIR, sentencing memorandum, and objections

8    to the jury instructions; and the attorney-client discussion about potential defense

9    18 U.S.C. § 371 conspiracy arguments just moments before Mr. Herrera Farias pled

10   guilty, all “support a finding that defense counsel’s gross mischaracterization of the

11   likely sentencing range” “motivated [Mr. Herrera Farias] to plead guilty.” Davis, 428

12   F.3d at 808. Because there is no possibility that Mr. Herrera Farias would receive a

13   five-year sentence in this case, and because repeated mentioning of such possibility

14   significantly skewed the sentencing range Mr. Schweda presented to a non-English

15   speaking Mr. Herrera Farias, the Court finds that Mr. Schweda grossly

16   mischaracterized the likely outcome of the case and rendered deficient performance

17   in advising Mr. Herrera Farias regarding the entry of a guilty plea. Thus, there is a

18   fair and just reason to allow Mr. Herrera Farias to withdraw his plea.

19                                    III.   CONCLUSION

20         IT IS HEREBY ORDERED:

21         1.     Defendant’s Motion to Withdraw Guilty Plea, ECF No. 1278, is

22                GRANTED.




                                                                     Order— Page 14 of 15
1          2.    Because Defendant’s plea of guilty was subsequently withdrawn,

2                Defendant is deemed indicted with respect to all charges contained

3                in the Second Super Seeding Indictment on the date this Order is

4                entered.

5          3.    A Case Management Order setting this case for trial on March

6                23, 2020, will be separately entered.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to counsel, the U.S. Probation Office, and Mr. Schweda.

9          DATED this 24th      day of January 2020.

10

11                                  s/Edward F. Shea
                                    EDWARD F. SHEA
12                          Senior United States District Judge

13

14

15

16

17

18

19

20

21

22




                                                                  Order— Page 15 of 15
